DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-15 in the reply filed on 02/18/2021 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7-11, 15 is/are rejected under 35 U.S.C. 102 (a1) as being unpatentable over Kaminaga USPAT 6,321,734.
Regarding claim 1, Kaminaga shows in fig.3, 4, a semiconductor package, comprising: a package substrate (3) including a dielectric layer (4) over an electrical 
Regarding claim 2, Kaminaga shows in fig.3, 4, a semiconductor package wherein the resin matrix (11) includes an organic resin material, and wherein the plurality of nonspherical filler particles include an inorganic material (Col.1,line 35-30)(col.3,line 45-50). 
Regarding claim 7, Kaminaga shows in fig.3, 4, a semiconductor package wherein the dielectric layer includes a top surface, wherein the plurality of nonspherical filler particles (11) have respective exposed surfaces at the top surface, and wherein the respective exposed surfaces are coplanar with an upper surface of the resin matrix (10) at the top surface (cubic particle will have a coplanar surface) (col.7, line 60-65). 
Regarding claim 8, Kaminaga shows in fig.3, 4, a semiconductor package of wherein the respective exposed surfaces have different areal shapes (see fig.4). 
Regarding claim 9, Kaminaga shows in fig.3, 4, a semiconductor package wherein each of the plurality of nonspherical filler particles (11) includes a respective longitudinal axis at a respective angle to the respective exposed surface (cubic particle will have a longitude axis), wherein the respective exposed surface has a respective maximum dimension, and wherein the respective angle relates reciprocally to the respective maximum dimension. 
Regarding claim 10, Kaminaga shows in fig.3, 4, a semiconductor package wherein each of the plurality of nonspherical filler particles (11) includes a functionalized outer surface (cubic particle will comprises that property). 

Regarding claim 11, Kaminaga shows in fig.3, 4, a semiconductor package assembly, comprising: a printed circuit board (3); and a semiconductor package mounted on the printed circuit board, the semiconductor package including a package substrate including a dielectric layer (4) over an electrical interconnect layer, wherein the dielectric layer includes a plurality of nonspherical filler particles (11) in a resin matrix, and a semiconductor die (1) mounted on the package substrate (3), wherein the semiconductor die (1) is electrically connected to the electrical interconnect layer. 
Regarding claim 15, Kaminaga shows in fig.3, 4, a semiconductor package assembly wherein the dielectric layer includes a top surface, wherein the plurality of nonspherical filler particles (11) have respective exposed surfaces at the top surface, and wherein the respective exposed surfaces are coplanar with an upper surface of the resin matrix (10) at the top surface. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaminaga as applied to claims 1, 2, 7-11, 15 and further in view of Takeichi US 2002/0098319.
Regarding claims 3, 4, 12, 13, Kaminaga differs from the claimed invention, because it does not explicitly discloses a semiconductor package, wherein each of the plurality of nonspherical filler particles has a respective aspect ratio greater than 1, greater than 1.5.
Takeichi discloses a semiconductor package, wherein each of the plurality of nonspherical filler particles has a respective aspect ratio greater than 1, greater than 1.5 [0019].
Takeichi is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Kaminaga. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Takeichi in the device of Kaminaga because it will not impede the electrical connection [0021, 0022].

Claims 5,6,14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaminaga as applied to claims 1, 2, 7-11, 15 and further in view of Kanamaru US 2013/0175485.
Regarding claims 5,6,14, Kaminaga differs from the claimed invention because he/she does not explicitly discloses a device wherein the plurality of nonspherical filler particles are cylindrical. 
Kanamaru shows in fig.2, and discloses [0040] a device wherein the plurality of nonspherical filler particles are cylindrical.
Kanamaru is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Kaminaga. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Kanamaru in the device of Kaminaga because it will reduce void in the device [0050].
Pertinent art
Hess US 2011/0101517 discloses in fig.2, the limitations of the independent claims and the majority of the other claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/Primary Examiner, Art Unit 2813